       IN THE CIRCUIT COURT FOR THE ELEVENTH JUDICIAL DISTRICT IN
                      HAMILTON COUNTY, TENNESSEE

 BRIGITTE DARLENE HERRING,                     )
 And JAMES EDWARD HERRING,                     )
                                               )
        Plaintiffs                             )               Case No.   2DC.,11 '-l S--
                                               )
 v.                                            )
                                               )               JURY DEMAND
 RI TN 2, LLC, CIRCLE K STORES,                )
 INC., MAC'S CONVENIENCE                       )
 STORES, LLC,                                  )
                                               )                                                      ~    .,
                                                                                                          ...(,.
        Defendants.                            )

                                 COMPLAINT FOR DAMAGES

        COMES Brigitte Darlene Herring and James Edward Herring (hereinafter referred to as

 "Plaintiffs"), by and through counsel, and files this Complaint for money damages as follows:

                               I. PARTIES AND JURISDICTION

        1.      Plaintiffs are, and at all material times herein have been, residents of

 Chattanooga, Hamilton County, Tennessee, and is subject to the jurisdiction of this Court.

        2.      Upon information and belief, Defendant RI TN 2, LLC (hereinafter referred to as

 "RI TN 2"), is a Delaware limited liability company, officially transacting business in Tennessee,

 who at all material times was the owner of the real property located at 7020 East Brainerd Road,

 Chattanooga, Tennessee 37421, where Plaintiffs' causes of action arose. RI TN 2 may be served

 through its Registered Agent for service of process: Corporation Service Company, 2908 Poston

 Avenue, Nashville, TN 37203-1312.

        3.     Upon information and belief, Defendant Circle K Stores, Inc. (hereinafter referred

to "Circle K"), is a Texas corporation, officially transacting business in Tennessee, who at all

material times was the owner and operator of the Circle K convenience store and gas station


                                              - 1 -


Case 1:20-cv-00341-CEA-CHS Document 1-1 Filed 12/08/20 Page 1 of 6 PageID #: 4
 located at 7020 East Brainerd Road, Chattanooga, Tennessee, 37421, where Plaintiffs' causes of

 action arose. Circle K may be served through its Registered Agent for service of process:

 Corporation Service Company, 2908 Poston Avenue, Nashville, TN 37203-1312.

         4.      Upon information and belief, Defendant Mac's Convenience Stores, LLC

 (hereinafter referred to as "Mac's"), is a Delaware limited liability company officially

 transacting business in Tennessee, who at all material times was the licensee, franchisee, and/or

 operator of the convenience store and gas station located at 7020 East Brainerd Road,

 Chattanooga, Tennessee 37421, where Plaintiffs' causes of action arose. Mac's may be served

 through its Registered Agent for service of process: Corporation Service Company, 2908 Poston

 Avenue, Nashville, TN 37203-1312.

         5.      Jurisdiction and venue for this action are appropriate in this Court because the

 acts and omissions forming the basis of this suit arose in Chattanooga, Hamilton County,

 Tennessee.

        6.      Plaintiffs' complaint is timely filed within one (1) year of the alleged negligent

 acts and date of injury.

                                   II. STATEMENT OF FACTS

        7.      Plaintiffs incorporate paragraphs 1 through 6 herein as if fully restated verbatim.

        8.      On or about March 4, 2020, Brigitte Darlene Herring (hereinafter referred to as

 "Darlene") entered the premises located at 7020 East Brainerd Road, Chattanooga, Tennessee

37421 for the purpose of purchasing gas for her vehicle.

        9.      Darlene was a business invitee of the collective Defendants.

        10.     As Darlene pumped gas into her vehicle on the Defendants' premises, she slipped

and fell onto the concrete floor between her vehicle and the gas pump.


                                               - 2 -


Case 1:20-cv-00341-CEA-CHS Document 1-1 Filed 12/08/20 Page 2 of 6 PageID #: 5
         11.     Darlene slipped on an oily substance located beneath the gas station pump where

 she was parked.

         12.     Upon information and belief, a clerk from Mac's and/or Circle K was alerted of

 Darlene's fall by other patrons and attended to Plaintiff until her husband, James Edward

 Herring, arrived and took her to the hospital for medical treatment.

         13.    Upon information and belief, said clerk failed to submit an incident report to

 Defendants or take any action to warn invitees of the slippery substances located on the premises

 on the date of injury.

                                     III. CAUSE OF ACTION

                                         A. NEGLIGENCE

         14.    Plaintiffs incorporate paragraphs 1 through 13 herein as if fully restated verbatim.

         15.    The Defendants collectively owed a duty of care to business invitees, including

 Darlene, to remove, make safe, or warn of any dangerous condition on the premises created by or

 known to the Defendants.

         16.    Upon information and belief, Defendants had notice of the oily substance at the

 gas pumps on the premises on the date of the injury, prior to Plaintiffs patronage.

        17.      Defendants, either by affirmative acts or omissions, negligently failed to maintain

 the premises in a safe condition for its business invitees, including Darlene, and therefore

 breached their duty of care.

        18.     As a direct and proximate result of such negligent, grossly negligent, willful,

wanton, reckless, and/or malicious conduct exhibited by the Defendants, Darlene suffered

physical pain, emotional suffering, loss of enjoyment of life, and monetary damages.




                                               - 3 -


Case 1:20-cv-00341-CEA-CHS Document 1-1 Filed 12/08/20 Page 3 of 6 PageID #: 6
             19.    Defendants are vicariously liable for the negligence of the staff and clerks

 employed by Defendants as set forth above, because at all material times the staff and clerks

 employed by Mac's and/or Circle K were agents (actual or apparent), servants, or employees of

 Mac's and/or Circle K, and were acting in the course and scope of their employment with said

 Defendants. Each Defendant named herein either, owns or operates the premises and the

 business located therein. The Defendants, collectively, are therefore responsible for the actions

 of the staff and clerks employed by the convenience store and gas station, under the doctrines of

 respondeat superior, vicarious liability, and/or apparent agency.

         20.       As a direct and proximate result of such negligent, grossly negligent, willful,

 wanton, reckless, and/or malicious conduct exhibited by the Defendants, Darlene asserts a claim

 for judgment for all compensatory damages against Defendants, including, but not limited to,

 past medical expenses, physical pain and suffering, mental anguish, and loss of enjoyment of life

 in an amount to be determined by the enlightened conscious of the jury, plus costs and all other

 relief to which she is entitled by law.

                                     B. LOSS OF CONSORTIUM

         21.       Plaintiffs incorporate paragraphs 1 through 20 herein as if ful~y restated verbatim.

         22.       As a direct and proximate result of the acts or omissions of Defendants as set

 forth above, Darlene suffered mental anguish, excruciating pain and suffering, and physical

 injuries.

         23.       Darlene's husband, James Edward Herring, is entitled to, among other things,

 shared income, companionship, affection, and domestic cooperation from Darlene.

         24.       As a direct and proximate result of the acts or omissions of the Defendants as set

forth above, James Edward Herring, was and has been deprived of the consortium of his wife,


                                                  - 4 -




Case 1:20-cv-00341-CEA-CHS Document 1-1 Filed 12/08/20 Page 4 of 6 PageID #: 7
                               -
 Darlene, due to her continued pain and suffering, and accordingly seeks damages for loss of

 consortium, attention, guidance, care, protection, companionship, affection and love.

         25.       Pursuant to Tennessee Code Annotated§ 25-1-106, James Edward Herring is

 entitled to recover for his loss of consortium.

         26.       Pursuant to the Tennessee Rule of Civil Procedure, Plaintiff demands a trial by

 jury as to all issues so triable.

         WHEREFORE, Plaintiffs pray as follows:

         a. For judgment against Defendants for compensatory damage in an amount to be

 determined by the jury to compensate Darlene for all the injuries and damages sustained in an

 amount greater than the minimum jurisdictional amount of this Court, but not to exceed Seven

 Hundred Fifty Thousand Dollars ($750,000.00);

         b. For judgment against Defendants for James Edward Herring, in an amount to be

 determined by the jury to compensate his loss of consortium claim, but no less than Twenty-Five

 Thousand Dollars ($25,000.00);

         c.    For all general and special damages caused by Defendants' conduct;

        d. For the cost oflitigating this action;

        e. For all other damages and relief to which Plaintiffs may be justly entitled; and,

        f.     That process be issued and that the Defendants be required to answer this

Complaint for Damages within the time provided by law.




                                                - 5 -


Case 1:20-cv-00341-CEA-CHS Document 1-1 Filed 12/08/20 Page 5 of 6 PageID #: 8
                                    Respectfully submitted,




                                    jay(@tombiblelaw.com
                                    drew@tombiblelaw.com
                                    Attorneys for Plaintiffs




                                    - 6 -


Case 1:20-cv-00341-CEA-CHS Document 1-1 Filed 12/08/20 Page 6 of 6 PageID #: 9
